Citation Nr: 0636780	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-40 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for coccidiodomycosis.

2.	Entitlement to service connection for human 
immunodeficiency virus disease (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
January 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In September 2006, the veteran testified during a hearing, 
conducted via videoconference, with the undersigned.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
demonstrates that any currently diagnosed 
coccidiodomycosis is not related to the veteran's period 
of active military service.  It was first shown years 
post-service.

2.	The objective and probative medical evidence of record 
demonstrates that any currently diagnosed HIV is not 
related to the veteran's period of active military 
service. 


CONCLUSIONS OF LAW

1.	Coccidiodomycosis was not incurred in or aggravated by 
the veteran's active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.	HIV was not incurred in or aggravated by the veteran's 
active military service.38 U.S.C.A. §§ 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in a March 2006 
letter, VA provided the veteran with notice consistent with 
the Court's holding in Dingess.  Further, as the veteran's 
service connection claims are being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In December 2002, prior to the March 2003 rating decision, 
and in March 2006, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the October 2004 statement of 
the case (SOC) issued by the RO clarified what evidence would 
be required to establish service connection for 
coccidiodomycosis and HIV.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the March 2003 rating decision as an instrument of 
notice in this case is cured by the subsequent de novo review 
by the and December 2005 SSOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran maintains that he contracted coccidiodomycosis 
while stationed at Fort Huachuca, Arizona, from 1985 to 1987, 
and that he contracted HIV in service, likely from a 
transfusion administered during knee surgery in 1985. 

Service medical records are entirely negative for complaints 
or diagnosis of, or treatment for, a pulmonary disorder 
including coccidiodomycosis.  Records indicate that the 
veteran underwent left knee arthroscopic surgery in February 
1986 but are not referable to his receipt of a blood 
transfusion.  Results of a HIV serological test performed in 
November 1987 were "negative" and the results of a test 
performed in March 1988 were "non-reactive".

On a report of medical history completed in December 1988, 
when the veteran was examined prior to separation, he 
reported having a chronic cough, shortness of breath, and 
ear, nose or throat trouble.  The examiner noted a past 
medical history of sinusitis, shortness of breath when 
running, and frequent upper respiratory infections.  When 
examined at that time, a lung or chest abnormality was not 
noted.

Post service, VA and private medical records, dated from 1994 
to 2004, are associated with the claims file.

In an undated and signed statement, apparently written in 
October 1994, M.R.Z., M.D., said he treated the veteran since 
September 1994 when initially seen for complaints of 
abdominal discomfort fevers, chills, and generalized fatigue, 
for the past two months.  Days after the initial examination, 
the veteran was seen with a fungal infection in his throat.  
An HIV screen and other tests were performed.  HIV exposure 
was confirmed on the basis of standard dual positive ELISA 
tests followed by a positive Western Blot test.  With the 
presence of a positive HIV test and other laboratory 
findings, the veteran was diagnosed with AIDS.  

According to records received from the Social Security 
Administration (SSA), the veteran was found totally disabled 
and eligible for benefits due to having the symptomatic human 
immunodeficiency virus.  His disability was noted to have 
begun in January 2002.

Private medical records, dated from August 2001 to December 
2002, reflect that R.L.P., M.D. treated the veteran for 
ongoing HIV follow up.  A December 2002 record shows that in 
October 2002, the veteran was hospitalized with fevers, 
sweats, a nonproductive cough, and shortness of breath.  The 
hospitalization records indicate the veteran had a new, 
diffuse, reticular nodular infiltrate.  Diagnostic tests 
confirmed a diagnosis of coccidioidal mycosis.

In support of his claim, the veteran submitted several 
Internet articles that reflect a high incidence of 
coccidiodomycosis in the southwestern United States.  One 
article discusses coccidiodomycosis in HIV-infected patients.   

In a July 2004 memorandum, a VA physician responded to the 
RO's request for an opinion regarding the etiology of the 
veteran's claimed coccidiodomycosis.  The VA doctor noted 
that the veteran was stationed in Arizona in service from 
approximately 1985 to 1987, and then lived there for several 
years after service, when he worked inside during much of 
that post-service time.  It was noted that "[c]areful 
review" of the veteran's medical records revealed that the 
veteran lived in Tucson, Arizona, after his diagnosis of AIDS 
in 1994; and coccidiodomycosis was diagnosed in 2002, some 15 
years after the veteran's military service.  The VA physician 
said that a careful review of the available clinical notes, 
including chest x-rays, documents that the veteran had no 
evidence of pulmonary pathology for a number of years 
following his diagnosis of AIDS, and that it was not until 
2002, that coccidiodomycosis was definitely diagnosed.  In 
the VA physician's opinion, "[i]t was as likely as not that 
the veteran was not infected with coccidiodomycosis during 
his military duties" and that it was "as likely as not that 
the veteran's depressed immune system during his exposures in 
the 1990s [caused] the subsequent development and diagnosis 
of coccidiodomycosis" in 2002.  The VA physician opined that 
"there was no association between the veteran's present 
diagnosis of coccidiodomycosis and his exposure in the 
southwest while on active duty".  

During his September 2006 Board hearing, and his June 2005 
personal hearing at the RO, and in his written statements in 
support of his claims, the veteran argued that his 
coccidiodomycosis was related to his service at Ft. Huachuca, 
Arizona, where he was stationed for about one and one half 
years and constantly exposed to flying dust while in foxholes 
and on an artillery range.  He said that after discharge, he 
lived in Arizona from about 1989 to 1996 and worked inside as 
a food service manager.  The veteran reported having 
breathing problems in service that physicians attributed to 
pollen or dust and for which inhalers were prescribed. 

The veteran further maintained that he did not give 
permission for either of the HIV antibody tests to be 
administered in service and that there must have been a 
reason for doing them.  He argued that his HIV was due to a 
blood transfusion administered during knee surgery in 1985 
and that the HIV virus can lie dormant for up to 10 years, 
that explained why it was not diagnosed until 1994.  He 
questioned the accuracy of the HIV antibody (ELISA) screening 
test and said a confirmatory Western blot test was more 
accurate but not performed in service.  During his Board 
hearing, it appeared that the veteran indicated that in 1992, 
results of an ELISA screening test were positive, but results 
of a subsequent Western blot test were negative.  He said his 
AIDS was in remission.

The Internet articles submitted by the veteran indicate that 
the HIV virus can be detected by a screening test called an 
ELISA test that is repeated if positive.  It was noted that 
the ELISA method was very sensitive but required another 
test, the Western blot test, to confirm the findings because 
false positives can occur.

III.	Legal Analysis

Under 38 U.S.C.A. §1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and coccidiodomycosis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A.	Service Connection for Coccidiodomycosis

The veteran has contended that service connection should be 
granted for a coccidiodomycosis.  Although the evidence shows 
that the veteran currently has coccidiodomycosis, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
lungs and respiratory system were normal on separation from 
service and the first post service evidence of record of 
coccidiodomycosis is from 2002, more than 13 years after the 
veteran's separation from service. 

In his written and oral statements in support of his claim, 
the veteran has argued his coccidiodomycosis was related to 
his being stationed at Fort Huachuca, Arizona from 1985 to 
1987, when he worked outside, was on an artillery range, and 
crawled in foxholes, inhaling the dust.  He vigorously argued 
that during his subsequent years of living in Arizona he 
worked inside and, thus, his disorder was unrelated to his 
post service time in Arizona.  However, the veteran has not 
provided any medical evidence to support his assertions, 
aside from the generic Internet articles, discussed below.

More importantly, in July 2004, a VA physician who reviewed 
the veteran's medical records specifically opined that there 
was no association between the veteran's presently diagnosed 
coccidiodomycosis and his exposure in the southwest while on 
active duty.  In this VA physician's opinion, "[i]t is as 
likely as not that the veteran was not infected with 
coccidiodomycosis during his military activities" and "as 
likely as not" that the veteran's depression immune system 
during his exposures during the 1990s was responsible for the 
subsequent development and diagnosis of coccidiodomycosis in 
2002.  

The preponderance of the evidence is against the veteran's 
appeal.  Accordingly, the claim of entitlement to service 
connection for coccidiodomycosis must be denied.

B.	Service Connection for HIV

The veteran has also contended that service connection should 
be granted for HIV.  Although the evidence shows that the 
veteran currently has HIV, with AIDS that is apparently in 
remission, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that results of a HIV antibody test in November 1987 were 
negative and in March 1988 were non-reactive, and the first 
post service evidence of record of HIV is from 1994, more 
than five years after the veteran's separation from service. 

In his oral testimony and written statements in support of 
his claim, the veteran appears to argue he never consented to 
HIV tests being performed in service that would indicate a 
medical professional believed there was a problem and order 
the tests.  He further argues that his HIV is due to a blood 
transfusion administered in 1985 during knee surgery and 
denies all other possible sources of HIV, asserting that the 
virus could lay dormant for up to ten years, and thus 
explaining why it was not discovered until 1994.  However, 
there is simply no objective evidence to support the 
veteran's theory, given the negative serological test results 
in November 1987 and March 1988, and the absence of any 
medical opinion to support his assertions.

During his Board hearing, the veteran raised questions 
regarding the validity of the HIV antibody (ELISA) test and 
argued that the November 1987 HIV serology test tested for 
antibodies, and not for the HIV virus.  He maintained that 
the more accurate Western blot test was not performed in 
service.  The veteran also said that in 1992, ELISA test 
results were positive, although later Western blot test 
results were negative.  The Board notes that the veteran is 
correct that all screening tests do is test for the antibody 
to HIV but, again, given the negative results of the 1987 and 
1988 serology tests, confirmatory testing, i.e., the Western 
blot test was not done.  Using the veteran's own reasoning, 
nothing in the 1987 and 1988 serological test results would 
warrant a subsequent Western blot test.  In fact, he 
testified that results of the Western blot test performed in 
1992 were negative.  It was not until 1994 that he was 
diagnosed with HIV, five years after he was discharged from 
service.

In sum, there is absolutely nothing in the veteran's test 
results to support a diagnosis of HIV infection in, or in 
close proximity to, his period of active military service.  
His varied test results simply do not support his theory of 
having acquired HIV from a 1985 blood transfusion.

The preponderance of the evidence is against the veteran's 
appeal.  Accordingly, the claim of entitlement to service 
connection for HIV must be denied.


C. Both Disabilities

The Board notes that the veteran has submitted articles and 
article excerpts from the Internet regarding 
coccidiodomycosis, blood supply safety, medical testing 
procedures, and HIV.  These documents, however, contain no 
findings pertaining to the veteran's manifestation of a 
coccidiodomycosis and HIV that was first manifest many years 
after discharge from service.  As a lay person, relying on a 
generic medical treatise, the veteran is not qualified to 
render a medical opinion as to the etiology of his 
coccidiodomycosis and HIV.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998) (holding that treatise evidence cannot simply 
provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion" (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  The documents supplied 
by the veteran simply provide speculative generic statements.  
However, the Court has held that medical evidence that is 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore, the 
aforementioned excerpts lack probative value in the 
consideration of the veteran's claims.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998); Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports these 
claims.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has coccidiodomycosis or HIV related 
to service or any incident thereof.  38 U.S.C.A. §§ 1131, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
coccidiodomycosis and HIV must be denied.


ORDER

Service connection for coccidiodomycosis is denied.

Service connection for human immunodeficiency virus disease 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


